Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 1 of 38

Exhibit D
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 2 of 38

CONFIDENTIAL

 
   

“MOUNTAIN RESORT

 

 

> DEPARTMENT _
SPECIFIC MANUAL

Effective: November 1, 2016

AO3B0-8.

DEFENDANT'S
EXHIBIT

Te Came OKEMO0055

NO. CSies— Wwe

salt ONS 4)

 
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19

LIFT OPERATIONS
DEPARTMENT SPECIFIC MANUAL
Table of Contents

‘What We-Stand For
, Our Principles
Our Dream
Our Plan
‘Our Values
The Okemo Brand Experience
"The Okemo Difference”
‘Glossary of Okemo Terms
Your'Responsibility Code
Job Expectations
Lift Foreman Job Description
Lift Operator Job Description
REID Ticket Checker Job Description
Introduction to Lift Operations
Lift Foreman
cea: LifkOperations,..
"4" Bhotos-of Lift Controls ”
' Guest Services
The Duties and Responsibilities of Lift Attendants
Ramps & Corral Systems
Lift Buildings
Morning Inspection of Chairs
Lost Skis, Snowboards and Poles
_2 _. Disabled Skiers & Sit Skiers:
Gate Keeping =e.
RFID Gate Access
Diagram of a Chairlift
The Lag Sheet
Green Ridge Bottom Log Sheet
Green Ridge Stops Lag Sheet
_ F-10 Carpet Log Sheet
wd. ses40 Carpet Stops Log Sheet
_ Solitude Bottom Log Sheet
Solitude Stops Log Sheet
Skiing/Riding
Communications
Lift Phone Tree Message System
Lift Operator Safety
_. Safety.Data Sheets (SDS)

mt ey i

Page 3 of 38

CONFIDENTIAL

Oo wh a 2 a ao

—~
“a &

NMRA aoa Se BAe

"23
“24
25
26
af
28
29
29
29

OKEMO0056
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 4 of 38

CONFIDENTIAL

Bottom Lift Operators - Critical Work Expectations (CWE’s) 30

. Top Lift Operators — Critical Work Expectations (CWE's) 31.
” “Proper'Clothing and Accessories‘ ~*~ © a
Dress Code =
Starting Times =
Snowstorms 2
Lunch Policies ne
Schedules ; : a
Smoking & Tobacco Policy ‘ 34
The Smart Style Program. a

‘Notes °°.

OKEMO0057
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 5 of 38

CONFIDENTIAL

OKEMO ©

' What We Stand For
Defining “The Okemo Difference”

Our Principles Our Dream Our Plan Our Values

Our Principles
Our Principles are what we stand for.
INTEGRITY — We treat others with integrity — Honesty, Respect & Responsibility.

SUCCESS — We foster a culture of success.
FORWARD THINKING — We dream of the future.

Our Dream
“We will be Vermont's authentic four season moun

land and each other."

tain resort where quests connect with the

Our Plan

“We move towards Our Dream by delivering “Th
‘external guest.”

e Okemo Difference” for every internal and

“The Okemo Difference” Definition: "The Okemo Difference" is giving our Extra 1% in both your

attitude and actions.

Our Values
Our values give us day-to-day direction. W

“The Okemo Difference.”

© will not compromise these values as we create

SAFETY ~ Our team is focused on a safe workplace.

e We think and act responsibly.
e We care about each other.
SERVICE — We strive 40 exceed guest expectations.

» Weare Helpful and Friendly.
e Wedeliver superior, branded experiences and products.

» We pay attention to the details —- we own our work.
SUSTAINABILITY —

e Profitability — Financial profitabi

e Environment-—As good stewards of t

environment.
° Community — As responsible citizens, we enhance and support our local communities.

lity ensures resort and employee responsibility.
he land, we profect our spectacular natural

OKEMO0058
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 6 of 38

CONFIDENTIAL

OEM

TEAMWORK - It takes all employees working together to be successful.
We are humble — there is no "I" in Team.

We are equals.

The Okemo Brand Experience

We respond positively to change.

It is the experience our guest has at our resort — “The Okemo Difference’ -
' «which is the unique experience of superior value that we give our guests.

 

EXPERIENCE

Discovery, Adventure,
Escape | °

 

PLACE

An escape to the
natural beauty of our
Vermont

 

 

 

Okemo Brand Promise

We mmspire yout
passion for discovery,
exhilaration and
tradition.

 

 

 

PEOPLE

The Okemo Family:
Passionate, Caring,
‘ Dedicated

 

RELATIONSHIP

Genuine,

Welcoming Connections

 

 

 

hI

OKEMO0059
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 7 of 38

CONFIDENTIAL

“The Okemo Difference”
At our resort, we have high expectations far service lo our guests. Our team is dedicated to providing the
highest quality service in the resort industry. It is our job as members of the team to exceed our external
guests' expectations so they will,return to our resort and recommend us to family and frends. Our service
program is built around going above and beyond guest expectations by giving 101%, the Extra 1 %. This
service: tool outlines expectations for guest service and models behaviors and actions so that every one
of us will be successful in delivering the Extra 1%, every time, with every guest.

Be Friendly
Connect with the guest. Smile and make eye contact, Be genuine. Look for opportunities to engage the
guest in conversation. Share your passion for the resort, your job, the outdoors, vacationing, and
recreating. Practice the 5/10 foot rule — if you are within ten feet of a guest, smile and make eye contact;

' if you are within five feet of the guest, say hello. Ask yourself;

Do | smile and make eye contact with each guest?
Do | hold the door open for the guest?

Do I give the guest my undivided attention?

When | answer the phone, do I:

* speak with a pleasant tone?

: identify the resort and the department?

* give my name?

+ Do! always thank the guest?

* Whatis my body language telling the guest?

Be Helpful

experiences at our resort. Go out of your way to be helpful. If you
has questions, approach them and ask how you can help.

._ f # ©

Guests have high expectations for their
see a quest who appears to need help or

. - Know. your job. If you do not know the answer, have your tools readily available — Pocket Guide,
‘department manual, job procedures, and most importantiy, use your fellow team members and supervisor

" as a resource. The collective knowledge of a team is invaluable. Ask yourself:

Am | approachable?
Am | in uniform, with nametag,

Do I carry my Pocket Guide?
Am | farniliar with the products and services offered in my department?

Do I know whete to go to get answers to questions | am not familiar with?
_ Am 1 careful not to complain.in front of the guest?

Being helpful involves making suggestions on purchases or experiences. Evaludite the needs of a guest
and suggest the products within the department and resort as a whole that you feel best meet their neecs.
To effectively make a suggestive sale, do the following:

so guests know that | am a team member?

A. Ask permission before making the suggestion:
Would you like to try some soup today?
_ Have you considered trying out the Adventure Zone?

‘B. Point out.the benefits of the suggestion:

2 OKEMO0060
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 8 of 38

CONFIDENTIAL

OKEMO

a Suntan Teor

It is 4 litié chilly. Itis a great day for soup!
Our Snowcat Excursion is a greal adventure with breathtaking views. It's a one-of-a-kind
experience!

C. Help the guest decide by suggesting two possible choices:
The chowder and soup of the day are my favorites.
Jackson Gore offers the Timber Ripper Mountain Coaster or Tubing — great to experience on your

own or with friends and family.

Time can be a constraint on suggesting sales. \We understand this, but be creative. There may be
moments when you can talk to a guest while they are waiting in line, waiting for a credit card authorization,
ar collecting their items at a counter. We always need to be mindful to balance between enhancing one
guest's experience and servicing the next guest in line. This is a delicate balance. Know when you have
opportunities and use your time wisely.

To be successful in being helpful it is important to remember that asking questions is hard for some
. guests because it makes thém feel stupid. We have to invite our guests to ask questions. Create a culture
“of understanding where there are no, stupid questions and all questions will receive sincere consideration

and a genuine answer,
Know your depariment, know the resort — quests expect us {o be the experts! By being experts, we will
share our passion for what we do!

Be Proactive!

We have numerous guest contact points where our guests form an impression of our services, either

: positive:or negative. It is everyone’s job to monitor these areas, within our department and the resort as
‘a whole, so we can improve upon our service delivery. If we see a concern, We need ta be prepared to
solve it. Here are some scenarios of how we can solve concerns, be proactive, and enhance. ihe
experience of the quest. Think of how you can translate these examples into your area of operation and

influence. Remember, we all influence the guest experience.

Examples:

- A mother walks up to the casnier and asks what types of activities her kids can do inthe base area.
~ Explain: to the miother alt activities available for kids of all ages—for example, age specific activities
and hours of operations.

« Adadis here with his two children, ages 4 and 5. He asks what options are available for his children
while he takes a féw runs on ths mountain. Suggest the Penguin Piayground Daycare Center or
lessons for each through the Ski + Ride School. Reservations can be made by calling (802) 228-
4600, or stopping by the Resort Services desk for lessons or the daycare center to book space for
childcare. ‘

- Agroup of twenty 12 to 13 year olds come in and want to get a group rate for riding the Timber Ripper.

. Explain, that group rates are, available through the Graup Sales Center. Be sure to inform them that
they will need a release form signed by a parent/guardian in order to ride the Timber Ripper. The
Group Sales Cenier is located at the Clock. Tower Base Area.

- couple from Massachusetts wants to go snowshoeing. You know that there is weather coming in
the afternoon. Share the weather facts and information and how they can safely enjoy their snowshoe
trek up the mountain. Offer them trail maps, recommend they wear eppropriate clothing, and bring
plenty of water. Let them know that some of these items are available at the Mountain Outfitters at

4 OKEMO0061
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 9 of 38

CONFIDENTIAL

QKEMOQ

ue UUTAIA MEeenT

Jackson Gore. See if you can up-sell any merchandise they would need to make them have the best
experience. Examples might include warm gloves or hand warmers.

- A family who has never visited our resort has asked what to do here. Explain how io make

_ ‘reservations fora Snowcat Excursion, a unique experience! Give them information on other activities
including: aprés ski entertainment at the Sitting Bull, the events for the weekend, ice skating at the
Jackson Gore Ice House, outdoor BBQ at the Sugar House, and more.

- A party of four would like to go Nordic skiing. Direct them to Okemo Valley Nordic Cenler located
between the Clock Tower base area and the Jackson Gore base area. Promote the outstanding views
and peaceful environment. Explain that rentals are available and the Nordic Shop has great deals an
winter clothing. The Nerdic Center is located approximately 1 mile north of the Okemo Access Road
on Fox Lane, a right hand turn just before Route 100.

- A family of four would like to sharpen their golf skills. Connect them with our Pro Shop where they
can try out'the indoor golf simulation stations. The Pro Shop is located approximately 1 mile north of
the Okemo Access Road on Fox Lane, a right hand turn just before Route 100.

» We are experiencing inclement weather and a family approaches wanting to know indoor options for
recreation. Promote the many activities and alternatives in this situation: The Spring House pool and
fitness center to include fitness classes such as Zumba and yoga, spa treatments and massage,

sauna, etc.

. Solve Quickly and Solve Well

‘We understand tha there are times when a guest will be having a difficult time. It is our reaction to this
that makes "The Okemo Difference." People appreciate empathy. Find out the problem quickly. Let the
guest know that you understand their situation and will seek a solution.

Examples: ,
- "Looks like you have got your hands full with your two toddlers — could | get you a high chair?”
- “lam sorry you have had (to wait in line today. Let's see if we can get this processed quickly,”

There are: hundreds of reasons why a guest may be upset. Some of those reasons may have nothing to
do with you, others may be entirely your responsibility. Some you may have control.over, others you
simply have to understand and do your best to work out the problem. Examples of product issues can
include incomplete orders, slow service, a lost reservation, a billing error, out of stock merchandise, a

fully booked service, or a change in price, to name a few.

Never take things personally when dealing with a disappointed guest, even if you are being blamed far
the problem, Never complain about co-workers — support the entire team when things go welland when

things do not go well. Our goal is always problem salving. To solve well:

Listen to the guest,

Apologize for the problem.
Solve the problem — seek your supervisor If necessary and let the guest know your plan to do so.

Thank the guest for their feedback. This is a powerful gesture.

oAnoprre
"onbonu

Lef's not forget non-verbal communication. This is key to successfully solving a guest concern sincerely.

Voice Tone — do not show anger, use a calm, soothing tone
Body Language — show you are attentive with goad posture
Facial Expressions — don't scowl, use good eye contact
Gestures — don't cross your arms, use an “open position
Touching ~ never touch an upset person

Swearing — never use profanity

; OKEMO0062
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 10 of 38

CONFIDENTIAL

OKEMO

wT UHTaw SECA T

‘ Solving is really about personalizing the interaction; you pledge personally to work together with your
guest to resolve their problem.

Attention to Detail
Attention to detail is a critical part of our business. It is important to maintain a high level of cleanliness
and organization in our public areas as well as work areas. Always be prepared for an external guest to
Visit your work ‘area. Every employee is responsible for the upkeep and care of their area, Take time
every day fo look at your space from the eyes of the guest. A neat, professional area tells our guests we

: care. 1

: ready to go-on time-for the guest, you project

When you successfully pay attention to the details, you are
jonal signage in your department - you show

a neat and clean appearance, you use accurate, profess
you care.

-.) OO? - Putting Service in Perspective
Reflect on personal service experiences. Think of an instance where a bad first impression or attitude
- affected you: personally. Consider an instance where a positive first impression or attitude helped solve

a problem or made an interaction a positive experience—an experience you would consider participating

in or purchasing again. Lastly, what is one thing you can do to improve your own allitude or first
impression you make on our quests?

Conclusion

. Remember, what we do for our, external guests is what we also mu
fellow tearm members. It is oniy through a strong, respectful team
Difference” to our guests and each other.

st do for our internal guests —. our
that we can deliver "The Okemo

Providing Exceptional! Service to Our Guests

Observe the Guest
Is the guest lost or, confused?
Is the quest annoyed or frustrated?
-s[s'the guest new to our recreation activities?
Ig the guest with family? Friends?

Anticipate the Guest's Needs
What are guests expecting?
What does the guest need fram me?
Am | prepared’?

Do | hava the answers?
Is my work area ready for the guest, with a high levél of attention to detail?

Prioritize the Guest's Needs

How can | best provide the finest quality resort experlence and friendliest guest service?

Act on the Guest's Needs
Smile and enjoy what you do, suggest sales/experiences to enhance their experience.

Share your passion and knowledge.

Tha Difficull Guest training ma terial was used in this publicetion.

6 OKEMO0063
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 11 of 38

CONFIDENTIAL

OKEMG

eeUYTsis HEkoe ST

Glossary of Okemo Terms

ATTENTION TO DETAIL — A clean, organized work area and efficient operating systems send the
message that we care about our guests — internal and external.

DID YOU KNOW - We look for “Did You Know” opportunities to share with our guests. If we tell them
about what we have to offer, we will enhance their experience.

i . EXTERNAL-GUEST — Exiernal Guests are those yeople who visit Okemo, wheiher they are skiers,
‘ boarders, golfers, sales people, delivery people or people we tallc with over tne telephone or via emall.

EXTRA 1% - We aive our Extra 1% to exceed our guests’ expectations — internal and external.

INTERNAL GUEST — An Internal Guest is your fellow employee.

ONE-MINUTE CRITIQUES _- Feedback is important. If an employee should be, doing something
_ differently or better, they need to be given that opportunity. If you are given a One Minute Critique, do not
be discouraged. It means that the person cares enough to tell you what needs to be corrected, and they

’ think you are capable of making that correction.

ONE-MINUTE PRAISINGS — No one has ever come to any harm from a pat on the back. We look for
opportunities to let fellow employees know when they are doing a great job.

SAFETY FIRST — Safety is an Okemo Value that we take very seriously. We want you to be safe. Safety
topics that are pertinent to your department are discussed at weekly Team Meetings.

“THE CLEAN TEAM — At Okemo we are all part of The Clean Team. We want our facilities and grounds

to shine so maintenance and cleanliness are key.

THE GREEN TEAM — At Okemo we are all part of The Green Tear because we believe in being good
stewards of the land and in protecting the environment.

THE OKEMO DIFFERENCE — “The Okemo. Difference” is giving your Extra 1% in both your attitude and
actions.

THE OKEMO TEAM — Teamwork is an Okemo Value. T.E.A.M. - Together Each Achieves More. At
Okemo we understand that everyone working as a team is much more effective than individuals or
individual departments working by themselves. It also makes the job more fun when you have the help

and support of others.

THE OKEMO TEAM LOOK — The way you dress, the way you carry yourself and your cleanliness are
all part of the Okemo Team Look. Guesis need to recognize Okemo employees. Once they have
identified our employees, they need to feel they are professionals at what they do. If we look professional
4nd neat, people assUme we are knowledgeable, friendly and helpful.

THE RESORT LOOK — Our facilities and area of operation reflect who we are to our guests. The Resort
Look reflects our Brand — our uniqueness. It shows our guests we care and helps them relate to us. If

encompasses cleanliness, consistency and professionalism.

OKEMO0064

ol
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 12 of 38

CONFIDENTIAL”

saudiaiy aceaas

Your Responsibility Code

4. Always stay in control and be able to siop or avoid other people or objects.
2. People ahead of you have the right of way. It is your responsibility to avoid
them.
3. You must not stop where you obstruct a trail, or are not visible from above.
4, Whenever starting downhill or merging into a trail, look uphill and yield to
others.
5. Always use devices to help prevent runaway equipment.
6, Observe all ‘posted signs and warnings. Keep off closed trails and out of
closed areas.
7. Prior to using any lift, you must have the knowledge and ability to load,
ride, and unload safely,

8, When snowshoeing be sure to stay on the side of the trail at all times and
avoid snowshoeing alone.

Know the Code.
It’s Your Responsibility.

"This is a partial list. Be safety conscious.
Officially endorsed by the
NATIONAL SKI AREAS ASSOCIATION

 

 

 

 

 

8 OKEMO0065
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 13 of 38

CONFIDENTIAL

QKEMO

Job Expectations

“Footnote”

, We provide a superior experience for every guest and employee — sharing our passion, maldng
memories. It is expected that cach employee will understand, articulate, fulfill, and not
compromise Our Principles, Our Dream, Our Pla and Our Values.

© Resort Asset Management, LLC/Okemo Limited Li ability Company d/b/a Okemo Mountain Resort has
established a policy of Equal Employment Opportunity for all persons free from discrimination based
upon race, color, religion, national origin, sex, place of birth, age (over 18), physical or mental
disability, genctic information, sexual orentation, gender identity, ancestry, ELV status, military or
_ yeteran status, or any other category protected by state, federal or local law, We prohibit retaliation
against a person because they complained about discrimination, filed a charge of discrimination, or
participated in an employment discrimination investigation Gr lawsuit.
e All'employecs must have the ability to work in a team environment, with a professional guest
focused attitude af all times, and be able to work weekends and holidays as needed. Employees must
roaintain the proper appearance and provide proper clothing for the position as cutlined in the
specific job description and in the employce handbook.
¢ Okemo Mountain Resort is an “at-will” employer and reserves the right to terminate any employee,
at any time, with or without cause or reason, and with or without advance notice.
e . Employees are responsible for an awareness of all safety programs and procedures.
¢ Should your job involve skiing, riding or mountain biking, it is our expectation that while you are
working you do not access terrain that is above your ability level. Speak with your supervisor to

determine your approved ability level. Equipment for skiinp/riding/mountain biking positions must
be current and in proper working order with the proper settings for your ability level as determined

by a certified mechanic. Safety devices must be in place.
. Note, this job description can change, be amended, with duties added or removed at the discretion

of Okemo Mountain Resert.

9 OKEMO0066
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 14 of 38

Position! Lift Foreman

Department: Lifi Operations

os

CONFIDENTIAL

OKEMO

BIUATHA Renee

Updated: September 23, 2016
FLSA: Non-Exempt

Supervisor: Lift Operations Manager

Essential Functions/Responsibllities (to Include, but not limited to the following):

so 8 8 & @ ow

Responsible to assist the public in loading and unloading a ski lift, including giving instruction wnen
necessary, maintaining snow on ramps and In carrals

Work effi icienily as a gatekeeper and orchestrator

Act a lead operator and mentor new staff in developing their work skills

Determine working locations around individual lifts

Handle guest relations in a friendly and courteous manner

Ensure that our staff members practice safe techniques in all aspects of lift operations

, Observe Critical Work Expectetions as outlined during training

Skills (to. include the following):

a
a
a

Strong communication skills and good judgment skills in dealing with the guests

Ability to react quickly under pressure
Ability to complete paperwork and kéep records in and organized fashion

Physical Demands (to include, but not limited to the following):

oe
o

Ability to lift 75 pounds (heavy lifting)
Ability to shovel snow, operate a ski lift, load anc unload guests on a ski lift, direct guests through

lift lines, and maintain snow conditions in lift areas in all weather conditions

Ability to stand, sit, walk, bend and climb for long periods of time, as well as, handle climate

changes -
Overhead reaching abllity, ride on a snowmobile and chairlift as a passenger

Certifications/Diplomas/Prerequisites:

5

High Schoo! or trade schoo! diploma is preferred

Please see "Footnote” on Page 9.

10 OKEMO0067
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 15 of 38

CONFIDENTIAL

KEMO

BalhTaly WeaT

‘Position: Lift Operator Updated: October 15, 2015

: Department: Lift Operations FLSA: Non-Exempt

Superviso i: Lift Operations Manager

=ssential Functions/Responsibilities (to include, but hot limited to the following):
ding a ski lift, including giving instruction when

« Responsible to assist the public in loading and unloa
necessary, maintaining snow on ramps and in corals
© Work efficiently as a gatekeeper and orchestrator
~ 2” Help maintain a safe work environment by observing Critical Work Expectations outlined during
_ - training: . ,
» Handle guest relations in a friendly and courteous manner

Skills (to include the following): ‘
© Strong communication skills and good judgment skills in dealing with the guests

e Ability to react quickly under pressure

« Ability to complete paperwork and keep records in and organized fashion

Physical Demands (to Include, but not limifed to the following):

e Ability to lift 75 pounds (heavy lifting)

» Ability to shovel snow, operaie a ski lift, load and unload guests ona ski lift, check tickets, direct
quests through lift lines, and maintain snow conditions in lift areas in all weather ccnditions

e Ability to stand, sit, walk, bend, reach overhead and climb for long periods of time, as well as,

handle climate changes.
© Ability to ride on a snowmobile and chairlift as a passenger

- Gertifications/Diplomas/Prerequisites:
e High School or trade school diploma Is preferred

Please see "Footnote" on Page 9.

1] OKEMO0068
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 16 of 38

Position: RFID Ticket Checker

Department: Lift Operations

CONFIDENTIAL

OKEMO

wGUNTAY PRG T

Updated: October 30, 2015

FLSA: Non-Exempt

Supervisor: RFID Superviser

Essential Furictions/Responsibilities (to Include, but not limited to the following):

o o oD 8 8 @

: Resporisible for monitoring the RFID gate system for proper guest lift access

Orient skiers and snowboarders on appropriate use of their access cards

Assist guests with non-funclional ticket issues
Communicate with indoor staff to resolve guests issues in an efficient manner
Coordinate with the lift supervisors on unresolved guest issues and/or theft of service issues

Additional duties as requested by the supervisor

"Skills (fo incliide the following):
e Strong guest service orientation with excellent comimunication skills

o

Ability to work in a fast-paced environment, juggling numerous situations simultanecusly
Advanced level skier or snowboarder

Physical Demands (to include, but not limited fo the following):

oo @ @ 8 89 oO 6

Ability to communicate via two-way radic or phone ;
Ability to work outdoors in all types of weather for the duration of the work shift

- Ability to'wark a’shift that varies daily

Ability to walk on all types of outdoors terrain in order to access all lifts
Ability to ride a snowmobile as a passenger to access all lifts

Ability to endure long periods or sitting and/or standing

Ability to lift 50 pounds (medium lifting)

Ability to ski/ride all terrain at an advanced level

Certifications/Diplomas/Prerequisites:
2 . High school diploma or equivalent preferred

Please see “Footnote” on Page 9.

12 OKEMO0069
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 17 of 38

CONFIDENTIAL

OKEMO QB

introduction to Lift Operations — 2016-2017

This manual is for employees of the Lift Operations Department. It covers the areas of lift
operations and procedures. As a lift operator, you are an important part of our on-mountain
public relations force. The public will associate you with Okemo Mountain Resort, as you will be
in contact with them each time they ride the lift. Please conduct yourself courteously and

professionally.

By feading this manual carefully, we expect you to Hevelop the skills and understanding of lift
“operations and of service ta our Okemo guests.

Lift Foreman

Each lift at Okemo has a lead operator known as a Lift Foreman. The Lift Foreman is responsible
for working with the other lift department employees to run a smooth and efficient lift. The Lift
Foreman will determine working locations around the"individual lifts, as well as ensuring that
employees practice safe and, proper operating techniques in all aspects of lift operations. The
Lift Foreman is the first line employee responsible for handling guest service issues such as
ticket problems. The Lift Foreman is also responsible for making sure the lift log sheet is
filled out completely. It is the job of all employees ta work as a team on each lift to give the
best possible guest service. If there is a problem at your lift please be sure to discuss it with the

Lift Foreman.
Lift Operations

the bottom), whenever they are loading
ttendants at each of the stations. Each
her that the lift is going to be

_ All jifts must have an.operator at each station (top and
guests. Do not load a lift with guests without having a
time the lift is started, contact the top attendant and notify him or
started. ,

rself with the controls of the lift. Most lifts have two or more stop buttons, a safety
gate, and emergency shutdown bution. Most lifts are also equipped with slow buttons to run the.
lift at a slower speed. For day-to-day operations of the lifts, use the service stop and slow
. :, controls. The emergency shutdown is for use solely to prevent a roll back of the lift. That is. the
“only time you would need to engage the emergency shutdown button during normal operation.

Familiarize you

i OKEMO0070
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 18 of 38

CONFIDENTIAL |

EMO

wouefaAil AfesAT

Been

Wea oa
Si ite

S aerte: fev}!
Syenndey aha Seere rh
- Pies

       

    

       

  

 

He tS
eee, AE
Gera D any

 

 

 

os =e a nara “o Es mane fis ; fl Zt SES
r i iPr Ft = arate ; ipa reds DP ireag Et ae aes es
ecogens: SPE ve Sia ‘ ard fe eel C Bs Eee ea aoe. ci

ues

EAS: aehied
eS ae Seen
ty 3 iat

= fico
Dea
Ganien at keong mbna preLatoac
Beak a Seton Rae nee

2
Rieter

Psy

Eas ae a) Ory
igo emensoeem: cases cea ieueaee fei
ena Beer ail sca it fet re sa
ee ee sents i reeset 3 ae
Mae aioe tae eatdyer so zh parka hater Aaa a ener Soy eucid Teen isae ert

if. ras eae Peta oe te Bu a Ei
oy sek Sie ne tC ay bbe cua irhts
sth Sathana: Feat =e DD tees slant Irie
ase Una uci Neer Name

oy
eo poor ais vi
a ee

 

 

=
ba
pu
b

 

 

14 OKEMO0071
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 19 of 38

CONFIDENTIAL

Before a lift is started, check the lift jog to ensure the lift has cleared. If necessary, check with
the lift manager(s)/supervisor(s) to see if any clearing still needs to be done.

e lift during the operational day to perform routine

lt is necessary to occasionally close th
switch should be turned

maintenance. While such maintenance is being done, the main power
off so the lift will not start while it is being worked on. A yellow padiack will be used on the main

power switch while this maintenance is taking place. If you are asked to restart the lift, wait until
.you, are notified by lift maintenance that the work has been completed and the liftis clear of
meintenance personnel. Maintenance or a lift operations manager(s)/supervisor(s) will then
unlock the yellow padlock and the lift attendants will proceed with the operation of the lift.

Most lifts have a counter weight or hydraulic tension system that works to maintain a constant
tension on the hauling cable as the skier/rider load varies. Accumulations of snow and ice on
and around traveling terminals can interfere with the purpose of this system. The snow in and
around the terminals should be removed and monitored on a daily basis. This includes the
ocations under the counter. weight and between the carriage tracks.

increases, the bottom lift attendants are responsible for

As’ the volume of skiers in lift lines
Work toward an orderly and sequential movement

opening more lanes of the corral as needed,

of skiers through the lift line.

s sent up the lift, pull the last chair corral across
entrance chutes then put the last chair sign on the chair following the last guest. That chair
number is then called up to the top attendant. Enter the chair number and your initials in the

“daily/lift log at both top ahd bottom to record the last chair of the day and time.

AFTER THE LAST CHAIR SIGN HAS
BEEN SENT UP ABSOLUTELY NO PERSON
IS TO BE LOADED ONTO THE CHAIR LIFT.
attendants will work on their ramp to allow the ramp to set up for
t the top of the lift, the top attendant stops

chair # that the chair is shut down on
power at their location is off and that

At the end of each day, when the fast guest i

~  Atthe end of each day, the top
. "the following ‘day. When the last chair sign arrives a
the lift arid then works on their ramp. (Certain lifts have a
every day). Each attendant should check to see that the
the lift building is in a clean condition. .

be left on overnight in all lift buildings or motor rooms containing a control power
shack heated because in cold weather, the electrical relays
s need only be kept on a low setting.

ock the lift building and return to the

Heaters must
panel, It is important to keep the
may not be operational. The heater

‘When everything is ready for the next day of operation, |
base area. Turn in paperwork.

15 OKEMO0072
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 20 of 38

CONFIDENTIAL
OKEMO

Guest Services

Guests come to Okemo Mountain Resort for the purpose of enjoying the free time that they have
in their busy lives. Guest Service is caring for others in a sincere and helpful manner. Okemo
has developed a program called “THE OKEMO DIFFERENCE” which is a guesi service
program that strives to meet or exceed the expectations of our guests. All employees must
consider themselves GUEST SERVICE AMBASSADORS. in order to accomplish our goals, the

following ideas should be kept in mind:

‘ANTICIPATE. Try to anticipate what a guest needs and treat them as you would like to be
treated. ‘

HAVE FUN. Having fun is contagious. If you’re not having fun, our guests will not have fun. lf
you are, our guests will also. This also applies to your working associates.

SMILE. !f you are smiling, chances are our guests will be too!
_ ACCEPT. :Accépt people as they-are and not as we want therm to be.

‘FLEXIBILITY. People do not like hearing no. If possible, get them what they want or need. If you
cannot help them, ask for assistance from a supervisor.

TALK. Speak to people. Acknowledging people makes them feel good about being here. A
friendly “Hello” or “Good Morning" goes a long way.

; , Remember WHY we are here:
‘+ To provide an enjoyable skiing and vacation experience for our guests.

The Duties and Responsibilities of Lift Attendants

The bottom attendanis are assigned to assist guests in loading the chair lift. As the sign at the
bottom of each lift states, some skiers and snowboarders may ask lift attendants for the correct
procedure for loading and each attendant is expected to know and to be able to explain the
- proper ‘procedure, Under the responsibility code for all skiers and snowboarders, they are
required to be famitiar with the lift before they attempt to load. If the guest does not know how to
load the lift, they are expected to ask (you) and you are expected to be able fo explain this to

them. t

certain items must be checked before the lift is run. The mechanical operations

Each morning,
The following is a list of the non-mechanical functions

of the lift are covered In a different section.
of a lift attendant:

16 OKEMO0073
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 21 of 38

CONFIDENTIAL

OKEMO@

1. RAMPS & CORRAL SYSTEMS
The ramps and corral system are an important part of maintaining an even flow of skiers

and snowboarders up the lift. They are to be kept in good condition and clear of obstacles.
If corrals need repair, take them out of service and notify a supervisor.

At each: Chairlift the
framework is‘known as a screed. The

re is a woaden framework built on the sides of the ramp. This wooden
screeds are to be used as guides for grading the snow on

the ramps. The load platforms are built at a distance of‘approximately 20" +/-2" below the seat
of the chair, which should contact the average skier somewhere near the back of the knee. Use
the screed boards as a guideline for snow level when grading the lift ramp with snow. The ramps

should always be snow covered,

CORRALS:. : .
Corrals are designed for the organized and systematic process of getting our guests through a
lft line and onto the loading area. Proper orchestration of the lift lines will keep guests from
waiting for the lifts out near the trail areas. Corrals should be level with the first lane at a slight
downgrade. Bottom lift attendants are expected to observe the volume of skiers in the lift line

and open additional lanes as needed.

nce on both ramps and corrals should be done periodically throughout the day

All snow maintena
each day after the lifts are shutdown. This allows the snow to set up overnight.

and at the close of

2. LIFT'BUILDINGS

Each lift building is designed for the housing of lift conirols and lift materials, not as a building in
which the attendant is to stand. Okemo Mountain requires that these buildings be maintained
and kept clean by the attendants. The floars of these buildings are to be kept free of any trash

or papers. In the past, there has been a problem with the defacing of lift building walls. The
defacements of.walls is grounds for dismissal. In essence, these buildings are to be kept clean

and neat...

Each building should be equipped with one flat Shovel, one scoop shovel, two rakes, one broam
and a fire extinguisher in good working order. Be sure that all of these tools are in place in your
building.

with heaters designed to moderately warm the buildings. Heaters
At night, heaters should be turned down to
hould have lights out and be locked before
memiber that the lift buildings *

Lift buildings are equipped
should be kept in the medium range during the day.
keep the electrical components warm. All buildings s
the attendant leaves at the end of each day. tis also important to re
are to be used by AUTHORIZED OKEMO EMPLOYEES ONLY.

3. MORNING INSPECTION OF CHAIRS
Each morning the chairs on the lift will be checked by both the top and bottom attendants.

At the time of opening, chairs should be ready for skiers/riders and swept of snow. Often, when
snowmaking is in progress, chairs may be covered with very hard snow. One technique is to hit
the bail of the chair, or directly on the seat depending on the volume of the snow and the

17 OKEMO0074
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 22 of 38

CONFIDENTIAL

OKEMO G)

weve wee oe T

situation. Remember that the skiers should be provided with a chair that has been cleared of
snow and ice if at all possible,

Chairs with an excess buildup of snow due to snowmaking or natural snowfall should not go
around the bullwheel at either terminal. The chair may swing due to its increase in weight, which
may cause a lift malfunction. If you have a question about the volume of snow on @ chair ona

given morning, contact your lift manager or supervisor.

‘While the ‘chairs are being cleaned, check each one for sich things such as missing or loose
chair pads, spacing of chairs, broken seats, loose hanging or missing springs, or anything else
that may be out of the ordinary. Report these conditions to your manager oF supervisor.

4. LOST SKIS, SNOWBOARDS AND POLES
lf a guest has lost a piece of equipment on a chair or a Poma, stop the lift. At this point, even if
you can reach the guest, you may not be in a position where you can assist them to put their
- equipment back on. Hand thé ‘equipment to.them or the guest in the next chair. Cantact the top
operator and tell them the chair number so that they may slow or stop the chair to allow the
skier/rider to unload, The top operator, once receiving this information, must pay attention the
chair numbers as they come up the mountain. When the skier/rider with the missing equipment
reaches the ramp, stop or slow the lift accordingly to allow the guest to unload. Assist them if
they need help in getting off of the chair. Then contact the bottom operator and have them restart

the lift or bring the lift up to speed.

5, DISABLED SKIERS & SIT SKIERS
Here at Okemo, disabled skiers enjoy our resort as
offered all'the amenities that are given to any of our gues
the cut line. Please be flexible as to how many helpers t
than one. Help them as much as they may need help. Use the slow at f

disabled skiers. If you are not sure, ask!

do our non-disabled guests. They are to be
ts. Disabled skiers are allowed to use
here are. Some guests require more
he discretion of the

.6. GATE KEEPING a
. . Another imiportant aspect of operating a lift is the job of gate keeping. As a gatekeeper, you will
- be stationed ‘on. the side of the chutes. Your job is to assist in directing the next group of
skiers/riders to the “load here" line after the chair has passed them. Our guests may need some
vocal or hand commands to tell them when to go. Be sure to be courteous yet firm when directing

the guests and instructing them what to do.

7. RFID GATE ACCESS
Checking of gate access at the lifts is how Okemo is sure that a guest has purchased the

opportunity to ski/ride on a given day. Itis the responsibility of every operator to be sure that the

guest has access to the lifts with an RFID pass. If there is an access issue at one of the gates,

‘it should be addressed in a friendly and inquiring way. Operators should also be trying fo
remember guests who come through numerous fimes and develop a rapport with the guests.
This makes the time more enjoyable for the operator and the guest. If an operator remembers a
person on a given day, tt helps. Use your discretion or ask the lift foreman for guicance. Ensuring

gate access is a critical part of the Ifft operations team.

18 OKEMO00075
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 23 of 38

CONFIDENTIAL

OKEME &

     

ug , GOOSENECK

 

 

 

 

 

 

 

 

 

 

19 OKEMO0076
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 24 of 38

CONFIDENTIAL

Seen

with #LoDe

The Log Sheet

1. The daily log sheet is a record required by the Vermont Tramway Board. There is a proper
way to fill out a log sheet. Please do not provide unnecessary comments, drawings, or other

markings on the lift log.

. 2. The space for the date, time, weather and lift designations are self-explanatory. After
determining that the lift has been cleared, the lift may be started. Detach chairs require a top
operator to be in position before the lift is started. ,

3. All communication devices must be checked, both intercoms and telephones. Check
emergency shutdown button before starting the lift. Start lift on slow and check stop buttons,

_ safety gates, and countenweight switches. Make sure that all switches stop the lift. For lifts
witli hydraulic tension, the préssuire gauge must be checked to see that the pressure is ata

normal level. ae

4. The Lift Foreman is responsible to record any lift stops due to mechanical, electrical (code
grey), or weather on the back of the lift log. The Foreman must note the cause of the stop,
the time of day of the stop, and the time the lift started back up as well as the total downtime.
The Foreman must also sign the back of the lift log if that section is used. :

5° If an accident with a guest occurs and the lift cannot be run safely call in a “code red.” The
lift operator inyolved is required to fill out the section on the back of the lift log detailing exactly
when and where the accident occurred. Note any information deemed important to help
remember why the accident occurred when asked by ski patrol.

6. The lift operators must check the condition of the lift building and the area around It. Record

this condition on your log. Fire extinguishers must also be checked. If you need a

_ replacement, call your manager or supervisor immediately. The operators must also check
‘ . {he ramp conditions, CO detectors and equipment.

7. The names of all the attendants present must be logged first thing in the morning. If an
employee should come to work on the lift during the day, their full name should also be

added.

8. The Lift Foreman will sign the log sheet after it has been reviewed and checked,

. t

NOTE:
THE FOLLOWING IS AN EXAMPLE OF A DAILY LOG SHEET.
STUDY IT TO LEARN HOW TO FILL IT OUT.

20 OKEMO0077
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 25 of 38

ade HSS Be

GREEN RIDGE - Bo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMPNHMATOAD CICAIATIIBDE,

Date: Foreman:

Day of Operation: Bottom Attd:

Meter Start: Bottom Atte:

Meter Close: Top Attd:

Weather: (CFaié (Clovercast [J Fog (Raining? (_) Other:_.
PRE-OPERATIVE CHECKLIST POST-OPERATIVE CHECK-LIST
Communications: ClYes (CJNo J Sinre Toole

Tension Track Clear: Clyes (JNo a

Snow Removal: Tives  [INo Ci Heater Low

Stop Switches: [l¥Yes (LJNo C1 Lights Off

Emergency Brake Switches: [lyes (JNo Cl turn in Reports

Safety Gate: Cives (CINo

Corrals & Ramp: Clres (CINo

Extinguishers: LlYes [LJNo Time Lift Closed:

Signs: Clyes ‘JNo Last Chair Up:

Shovels, Brooms, Rakes: Clyes (LJNo

Lift Reports: ClYes ([LJNo Called to Top by:
‘Synchronize Clock: Clyes (CJNo Last Chair Down:

Carbon Monoxide Detector: [lYes (CINo

Time Lift Opened:

LIFT MAINTENANCE ONLY MAINTENANCE COMMENTS
Idled Aux. Motor: minutes. By: Time:

Aux. Motor Ran Lift: chairs. By: Time:

Line Cleared by: Time:

Line Checked by: Time:

Maintenance Checks Complete;__ Fuel Level:

OKEMO0078

—————$ —_—
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 26 of 38

STOPS GREEN RIDGE

TYPE OF STOP

STOP START
TIME TIME

 

DOWN
TIME

 

Omectianical
Other:

OlElectrical CWeather

 

OWMechanical
OOther:

OElectrical (J Weather

 

CMechantcal
CiDther:

D Electrical CWealher

 

CiMechanical
OoOther:

(Electrical ClWeather

!

 

(Mechanical
OOther:

ODElectrical Weather

 

OMechanical
(Other:

ODlectrical CWeather

 

Mechanical
OOther:

CeElectrical CWeather

 

(Mechanical
Other:

Delectrical CWeather

 

O)Nechanical
Oblher:

CElectrical OWeather

 

() Mechanical
(Other:

OlElectrical C)Weather

 

Cltechanieal
Olother:

ClElectrical C)Weather

 

Mechanical
(Other:

 

“TElectrical CWeather

 

 

 

 

 

 

Total Stops:

Operator Signature:

Total Down Time:

 

 

 

 

INFORMATION GATHERED BEFORE LIFT RESTART

Time of Incident:

 

Chair # of Injured Party:

Position of Injured Party in Chair: [J [|

 

 

 

U

 

 

 

| Gk

EMO0079

 
 

Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 27 of 38

F-10 CARPET

Date:

 

Day of Operation:

 

Weather: (JFair [Overcast  [JFog

PRE-OPERATIVE CHECKLIST

Carpet Glear of Snow: C1] Yes
Bottom Stop Switches: (_] Yes
Top Stop Switches: C1] Yes
Emergency Stop Switches: [| Yes
Carpet Safety Gate: (Yes
Belt Running True: Cl Yes
Load Ramp: (J Yes
Unload Ramp: C1] Yes

Carbon Monoxide Detector: [_} Yes

Time Carpet Opened:

(J Ne

_CINo

(No
CI No
L] No
(] No
LI No
[J No
LJNo

 

 

Lift:

 

 

Attendants:

 

 

Clsnowing (Raining (J Other:

POST-OPERATIVE CHECK-LIST

Snow Cleaned Out from Under
Both Drums Top & Bottom: Clyes (Cito

Carpet Edges Cleaned: ClYes’ (CINo
Turn in Report: ClYes CINo
Time Carpet Closed:

 

 

INFORMATION GATHERED
BEFORE LIFT RESTART

Time of Incident:
Position of Injured Party on Carpet:

 

 

 

 

 

 

 

 

f,

 

 

 

LIFT MAINTENANCE ONLY MAINTENANCE COMMENTS
Carpet Cleared by: _ Time:
Carpet Checked by: Time:

 

 

 

Maintenance Checks Complete:

 

 

 

 

aa ee SSR SIRI ATI

OKEMO0080

 
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 28 of 38

  
    

wor ahd ASR

YOKE evi)

A(iiett afr Teal

  

  

: ©

sre

STOPS = F-10 CARPET

TYPE OF STOP CAUSE TIME TIME TIME

iJMechanical CElectrleal (Weather
(Other:

“Mechanical Ci Electrical (Weather
) hee:

“Jj Mechanical ClElectrical CJWeather
Ooother: ; : i

Mechanical CElectrical CWeather
C1) Other:

Chfechanical CElectrical’ Weather
(J other:

C)echanical CElecirical CWeather
(Other:

Mechanical ClElecirical (Weather
_) Other:

Fechanical CElectrical Weather
OD Other:

CMechanical Clelectrical Weather
_) Other:

CiMechanical Electrical Ci Weather
(Other:

OMechanical C)Electrical CO Wealher
ST other:

iJ Mechanical C)Electrical CiWealher
i) Other: :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Total Down Time:

 

 

Total Stops:

 

Operator Signature:

 

 

INFORMATION GATHERED BEFORE LIFT RESTART

Time of Incident:

 

 

Position of Injured Party:

 

 

OKEMO0081 ©

 
 

Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 29 of 38

   

 

 

 

 

 

 

 

Date: Foreman:
Day of Operation: Bottom Attd:
Meter Start: Bottom Attd:
Meier Close: Top Attd;_.

 

 

Weather: (C)Fair CJovercast (1Fog  (JSnowing L[JRaining (J Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRE-OPERATIVE CHECKLIST ZONES
Communications: Clyes CINo (] ARRIVAL ZONE 1
Tension Track Clear: Cites LJNo Oare C1 Dep.#_____
Snow Removal: CoYes -- CINo Clare ss Dep. #_
sl sini Lives No CABLE ELEVATION SWITCHES
Emergency Brake Switches: LlYes [JNo Carat Cl bep. #1
Safety Gate: ClyYes (CIJNo Clare #2 C1 bep. #2
Corrals & Ramp: ClYes LIN
Extinguishers: Oves Cino C1 Gable Position Switch [Grip Attach Switch
Signs: ClYes LJNo _] Tires (_] Grip Detach Switch
Shovels, Brooms, Rakes: [lyes (CJNo
_ Lift Reports: Lives L] No POST-OPERATIVE CHECK-LIST

Synchronize Clock: - ‘2 Yes C] No . C] Stora Tools Cc] Heater Low
Carbon Nonoxide Detector: (lYes (IXo 1] Lights off (Turn in Reports
Time Lift Opened:
LIFT SPEED Time Lift Closed:

FPM Per: Time: Last Chair Up:
____FPM Pers______— Time:____________ ated ta Top by:

FPM = Per: Time: ;

EPM Per: Time: Last Chair Down:
LIFT MAINTENANCE ONLY MAINTENANCE COMMENTS
Idled Aux, Motor: minutes. By: Time:

. Aux. Motor Ran Lift: chairs. By; —==——SsSTTiime:
Line Cleared by: Time:
Line Checked by: Time:
Maintenance Checks Complete: Fuel Level:
Power Fault Test:
OKEMO00082

ARCRATND CIGANATIIRE.

 
Page 30 of 38

Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19

 

| A IF 4 : (eR aT ce
STOPS - SOLITUDE Ocke Mel
STOP START DOWN

TYPE OF STOP CAUSE TIME — TIME TIME

Comlechanical C)Eiactrical (Weather
C Other:
OiMechanical CElectrical Weather
(1 0ther:
CiMechanical CElectrical (Weather
Cl0thar:
CiMechanical Celectrical Weather |
Oother:
CiMechanical Oletectrical COOWeather
COther:
OMechanical ClElectrical Weather
(Other:
OMeckanical C2électrical CWeather
(Other:
OoMechanical CGectrical CWeather
Other:
OoMechanical Cactrical OWeather
CJ Other:
CiMecharical (electrical OVeather
OOther:
CiMechanical CElectrical Weather
C6ther:
CMechanical CElectrical Co Weather
(0ther:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tota! Stops: Total Down Time:

 

 

Operator Signature:

 

INFORMATION GATHERED BEFORE LIFT RESTART

Time of Incident:

 

Chair # of Injured Party:

Position of Injured Party in Chair: [] 111 C |

 

 

KEMO0083

 
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 31 of 38

CONFIDENTIAL

OKEMO G

eon Al aoe

. __ Skiing/Riding
- [tis understood that skiing & riding is not a job function of lift operations and it is not considered
compensable time or covered by worker's compensation.

ng the day, they need to receive permission from their

If an operator wishes fo ski/ride duri
k themselves, out. A: the end of each shift,

supervisor to clock out. The operator must then cloc
lift supervisors will bring all operators to the base area via snowmobile. If an operator chooses,

they may ski/ride down at the end of the day but must clock themselves out by calling the lift
Supervisors desk (x1755) stating their intention, time of day and their name. A ride is available
to all staff at all fimes. At no time should staff be in uniform while skiing/riding on their own time.

art of the job of a lift operator at Okemo Mountain.

Please clearly understand skiing/riding is not p
e staff member

Skiing/Riding may presenta non-work related hazard. Any hazard or injury to th
would not arise out of, or in the course of, their work at Okemo.

certified instructor before skiing oF riding for work.

Litt Supervisors must be tested by a
t be inspected and set by a certified mechanic.

Equipment fer skiing/riding positions mus

27 OKEMO0084
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 32 of 38

CONFIDENTIAL

ees
Communications
Lift Failure Emergency Dial x1980

1.’ Communications at our facility are very important to the operation of the ski area. Many of
the situations that you will face require quick action and notification of the right people.

Become familiar with your communication facilities.

2. We expect the telephones to be used for business purposes only. Each lifi building is
equipped with an inter-mountain phone, which has a four-digit call number. Phones are
installed in the buildings for purposes of inter-mountain or inter-lift communications only.
These phones are to be used for the purposes of contacting individuals for business only and

-are not for personal use.

3. When calling another party or answering a call identify yourself, state your exacilocation and
present the reason for your call. This format eliminates time and effort, Example: “John,
‘"bottom of Sachem.” This provides the caller with immediate information that he has reached

the correct number.

4. When calling in a lift emergency, Dia! x1980. This number is not used for anything else other
- than lift emergencies. [t should never be busy unless there are other lifts down. When using
*1980, you are only oaing to have 2 different types of emergencies. One is a mechanical
problem: where the lift is‘not able to run or be safely operated. The other is a medical
emergency where there is an injured guest in a location where it is not safe to run the lift.

Below are examples of each kind of emergency:
A CODE GREY means that the lift has a mechanical problem and the lit cannot be run due to a
mechanical problem or a safety issue. When callinga CODE GREY, say "CODE GREY, Bottom
of the Northstar Express." ;
A CODE RED means that there is a different type of problem. Usually the problemis an injured

guest who is on the load or unload ramp and cannot be moved, or there is a need for a ladder
for a guest who has gone around the Bull Wheel. When calling a CODE RED, say "CODE RED,

Top of the Northstar’ or "Code Red Bullwheel Rider Top of the Northstar.”

When either of these codes are broadcasted on the radio, a supervisor along with other
_ personnel will show up at the lift. All Foremen must remember to fill out the Lift Stops sheet
during a CODE RED. Remember to note the chair # and the position of the guest at the

time of the problem.
You need not say anything else to the operator on the phone
DO NOT USE THE PHONE AFTER YOU HANG UP.

AFTER YOU HAVE CALLED IN AN EMERGENCY, LIFT MAINTENANCE, LIFT
‘OPERATIONS, OR SKI PATROL WILL PROBABLY CALL YOU BACK.

THE PHONES ARE TO BE KEPT CLEAR.

8 OKEMO0085

bo
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 33 of 38

CONFIDENTIAL

KEMOQ

wouliTaly WicosT

Lift Phone Tree Message System

» Ali the bottom lift shacks are equipped with phones.
e Operators need to check the lift voicemail at least once an hour to see if there are messages

that need to be written on the board for all guests to view.

e To access voicemail, pick up the receiver and cial 1800. When prompted for your password

dial 1, 2, 3, 4 and follow the prompts.
:» Please do not change the password.

° For the most-part, this message system will be used by First Aid, Day Care, Snow Stars, and
the Ski + Ride School for emergency situations that require contacting a guest that may be
out on the mountain riding the lifts. Your supervisor may also use this system to contact all
of the lifts simultaneously to give special instructions for that day.

« This system is a very important communication fool between other departments and our
guests. No personal messages will be allowed in this system.

» |fyou receive a message that you suspect may be personal or a non-emergency,

your supervisor a call to confirm that the message is authentic. ;

‘The quickest way to contact a manager/supervisor is to dial x1496 and ask the atlendant to

have a lift manager/supervisor call you at your location.

please give

Lift Operator Safety

Your safety is one of our utmost concerns at Okemo. In an effort to make our employment
experience a pleasant one we have developed a list of safety guidelines that all operators need

- ‘to adhere fo at all times.
' Your safety and that of our guests is our number one priority.
Be aware of your surroundings. You are working with powerful equipment.
Stay clear of moving chairs. Do not work in front of moving chairs.
Be aware of the potential for frostbite on yourself and our internal an
Proper hand protection and footwear can help prevent accidents.
_Be aware. of falling ice and snow from lift equipment.
Never load internal or external guests after the last chair has been put on.
Never run the lift if the log sheet does. nat indicate the lift has been cleared.
. Store tools in a safe manner and location.
10.Operators are not allowed to wear head

11. Stop, Think, Act Safely.

d external guests.

OONAAAN>

phones while working on lifts.

Safety Data Sheets (SDS)

s on each of the hazardous substances in your
department. They pravide information on each chemical substance to include a list of
ingredients, permissible exposure limits, physical properties, fire dangers, reactivity, health
hazards, contral measures, telephone numbers, handling spills and cleanup, who
manufactured the product and more. Each department has a green binder labeled SDS —
Safety Data Sheets, where the fact sheets on hazardous substances reside.

Safety Data Sheets (SDS) are fact sheet

29 OKEMO0086
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 34 of 38

CONFIDENTIAL

OKEMO

uate weds r

Each chemical is labeled using a global hazard classification system. The lower the number on
the product; the higher the hazard. The global labeling system includes the number system;
universal pictograms for labeling and consistent terminology of SDS-Safety Data Sheets. This
is a federal safety standard to protect employees’ right to know.

9.

Bottom Lift Operators
Critical Work Expectations (CWE’s)

i

_ Safety First!

If in doubt use slaw button when guests won't likely make load line or request a slow.

Keep work area clear of ice and snaw. Use sand and salt when necessary.

Lift loader does not retrieve articles dropped by guests, Use other lift personnel and spct

. them as they retrieve the article.

* Remain aware of the chair's path pinch points between chairs and adjacent fixed objects.

Use caution when helping a guest in the chair path. Slow or stop the chair if necessary.

Clean drains only when the lift is not running. Use caution when removing snow in the chairs'

path.
Maintain screed from the side opposite the chairs’ path.

Enter the loading, area of fixed grip chairs across the load line. The B-Quad operators must

enter the load area by walking around the uphill end of the loading conveyor. Make’ sure to
get the operators attention first.

When loading fixed grip chairs make sure your body is parallel to the direction of the chair to
prevent unnecessary stress and strain.

‘Rotate-between work positions every half hour or less. -

10. Holding ‘back a chair to prevent an accident frequently results in an injured guest and an

injured lift operator.

11.When working around the lift always check overhead for the chance of falling snow or ice.

12. Before sfarting any task, evaluate the potential hazards and risks involved. Make decisions

accordingly. Be constantly aware of your surroundings.

13. Stop, Think, Act Safely.

30 OKEMO0087
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 35 of 38

CONFIDENTIAL

Top Lift Operators
Critical Work Expectations (CWE’s)

Safety First!

uests a slow when downloading. Communicate with the

“4, Always “give employees and g
downloader which chair you intend them to load. Call bottorn operator to let them know which

chair downloaders are on.

9. Work the unload ramp from side opposite the pinch points.

. Keep your head up and o

wo

ut of the chairs path when working the unload ramp and cleaning

4." Place chair path cones in position when chair is stopped.

. Always put tools away in their proper storage area.

on

Use caution when assisting a guest in the chair path. Slow or stop the chair if-necessary.

now. Use sand and salt when necessary.

o

~~

*'Keép work area free of ice and s
s fallen in the unload area, remove their skis or snowboard

. When assisting a guest that ha
help you get them back on their feet.

before lifting them, so they can
the lift, always check overhead for the chance of falling snow or ice.

oO

g, When working around

40.Before starting any task, evaluate the potential hazards and risks involved. Make decisions

accordingly. Be constantly aware: of your surroundings.

11.Stop, Think, Act Safely.
Proper Clothing and Accessories

You are required to wear your uniform at all times when working.
Wear warm boots with thick treads. ,
Wear nylon socks under wool socks for éxtra warmth. Bring extra socks in the event your +
feet get wet.
Protect your eyes from the sun and foreign objects by wearing goggles or sunglasses.
Wear layered clothing to allow you to adapt to changing temperatures. -

Bring a nutritious lunch to keep your energy levels up all day.

Bring plenty of fluids to drink. Stay hydrated.

Bring your smile each and every day! ©

eM o

ON DAS

31 OKEMO0088
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 36 of 38

eo eeee

CONFIDENTIAL

Dress Code

Dress code is strictly enforced here, and consists of a parka, vest, hat, name tag, snow pants,
and a baseball cap. Presentable looking black jeans or your supplied snow pants are required.
Sweatpants, camouflage pants, blue jeans, etc. are not acceptable.

THIS POLICY WILL BE STRICTLY ENFORCED:

‘*. When not working or on your day off, your uniform should not be worn.
Please wear your own parka. Also note that skiing and snowboarding
is not part of your job and Okemo uniforms should not be worn when doing so,
and you will not be covered under worker's compensafion.

Starting Times

. Lifts open to the public at 9:00 am on weekdays and 8:00 am on weekends and: holiday periods,
Because of. different schedules, a list of arrival times will be posted in two week intervals. It is
‘critical to the success of the team that you arrive on time. If you are going to be late for work or
will not be able to ‘work at all, you must call your supervisor before your scheduled time to start

work. The phone number to call is 802-384-3452.

Snowstorms

In the event of an impending snowstorm or inclement weather, be prepared to plan ahead and
leave earlier than normal so as to give yourself enough time to be at work on time. Our resort

depends on you being here in order for us to operate efficiently.

It cannot be stressed enough that your attendance and punctuality are very
important to the operation of the lift department and the security of your job.

Lunch Policies

Since our lifis operate for our guests through lunch, so must our employees. Your place of work
is at your assigned lift. Employees will take their lunches at the lift buildings. Employees are

expected fo bring their own lunch to their job assignment in the morning.
Schedules

Employees will be assigned a schedule for working days each week, which must be followed,
Obviously, since our resort operates most heavily on the weekends you will be required to work
weekends. During busy holiday weeks, employees may be asked to work extra days.

Smoking & Tobacco Policy
Okemo Mouniain Resort has a stated smoking policy. Employees may smoke only in designated

smoking/tobacco areas. Smoking while you are at your work sfation is prohibited. You may
smoke only when you are on a break and in a designated smoking/tobacco area.

32 OKEMO0089
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 37 of 38

CONFIDENTIAL

QKEMS
Additionally, employees are not permitted to chew tobacco in public areas and in front of our
guests ‘while.on the.job. The use cof chewing tobacco must be limited to outdoor, non-public
designated smoking/tobacco areas and during approved breaks. Employees are responsible for
keeping these areas clean at all times. Additional work breaks will not be granted for this

purpose,

The Smart Style Program

Smart Style is a Freestyle Terrain Safety Initiative. Terrain Park areas are designated with an

orange’oval and rhay contain jumps, hits, ramps, banks, fun boxes, jibs, rails, half pipes, quarter
pipes, snowcross, bump terrain, and other constructed or natural terrain features. Prior to using
Terrain Parks, employees are responsible for familiarizing themselves with Terrain Parks and
obeying all instructions, warnings and signage. Freestyle skills require maintaining control on
the ground and in the air. Use of Terrain Parks exposes skiers/riders to the risk o7 serious injury
6r death, There are five main messages that are associated with Smart Style:

1. START SMALL - Work your way up. Build your skills.

n, make a plan for each feature you

2. MAKE A PLAN — Every time you use freestyle terrai
ffect your maneuver and

want to use. Your speed, approach and take off will directly a
landing.

3. ALWAYS LOOK - Scope around the jumps first, not over them. Know your landings are
clear and clear yourself out of the landing area.

4, RESPECT — The features and other users.

5 TAKE IT EASY — Know your limits. Land on your feet.

OKEMOO0090
Case 3:17-cv-00568-KAD Document 102-4 Filed 05/16/19 Page 38 of 38

CONFIDENTIAL

OKEMO £3

wousrild REE CA

THIS MANUAL IS PREPARED TO GIVE LIFT OPERATIONS EMPLOYEES AN OVERVIEW OF THE
PROCEDURES AND RULES NECESSARY TO RUN A LIFT AT OKEMO MOUNTAIN, BE SURE TO ASK YOUR
SUPERV'SOR IN THE EVENT THAT YOU DO NOT UNDERSTAND SOMETHING. THIS MANUAL IS NOT
MEANT TO TAKE THE PLACE OF THE OKEMO EMPLOYEE HANDBOOK, ON THE JOB TRAINING OR ANY
OTHER TRAINING THAT MAY TAKE PLACE WHILE EMPLOYED AT OKEMO.

‘NOTES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For additional information refer to your Employee Handbook, Pocket Guide or Supervisor.

Any questions you may. have are IMPORTANT!

34 OKEMO0091
